Citation Nr: 1827057	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Iron Mountain, Michigan


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred for treatment rendered at War Memorial Hospital, in Sault Ste. Marie, Michigan, on April 8, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel
INTRODUCTION

The Veteran had active duty service from January 1970 to September 1971.  The Veteran is not service connected for any disabilities; rather, he has been awarded entitlement to a nonservice-connected pension since 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose from  July 2014 rating decision,..  The Veteran filed for reconsideration in August 2014, followed by a notice of disagreement in September 2014.  A statement of the case was issued in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

In January 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board notes that, in addition to the Veteran's paper medical file, there are separate, paperless, electronic files associated with the Veteran' claims, located in both the Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The services provided by War Memorial Hospital were not authorized in advance by VA.

3.  The Veteran was not permanently and totally disabled due to a service-connected disability on April 8, 2014, nor was his treatment for any service-connected disability, any disorder that was aggravated by a service-connected disability, or for any injury or illness contracted in the course of a rehabilitative program.  

4.  The Veteran received medical treatment on April 8, 2014, at War Memorial Hospital related to progressive and worsening symptoms of pain, tingling, and "buzzing" of the neck, shoulders and arms.

5.  The Veteran's symptoms at the time he presented at War Memorial Hospital on April 8, 2014, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

6.  On the date in question, VA treatment facilities were not reasonably available for treatment of the Veteran's symptoms.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred for treatment rendered at War Memorial Hospital, in Sault Ste. Marie, Michigan, on April 8, 2014, are met.  38 U.S.C. §§ 1703, 1725, 1728, 5107 (2012); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.121, 17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for medical expenses incurred at a non-VA medical facility on April 8, 2014.  

On April 8, 2014, the Veteran initially VA's Sault Ste. Marie Outpatient Clinic hotline with complaints of neck pain that had been ongoing for 5 days.  He reported neck stiffness and 8 out of 10 pain.  He stated that he had taken morphine and he ran out of Percocet the day before.  The Veteran denied any recent injury, although he admitted to lifting wood approximately 2 days before the onset of his pain.  The Veteran indicated that he had a past history of a heart attack and angina, and that the pain he was experiencing at that time was similar to the pain he experienced during that past episode.  After telephone evaluation, the VA nurse told the Veteran that he should report to the emergency room for further evaluation, and the Veteran agreed to go to the nearest facility, War Memorial Hospital, which was 50 miles e away from his home.  The VA nurse  read the Veteran a financial waiver, indicating that she was not authorizing VA payment; she gave him further instructions regarding follow-up through the fee-basis process.  

During his January 2015 Board hearing, the Veteran confirmed the above.  He indicated that after that telephone contact, he had his brother drive him to War Memorial Hospital in Sault Ste. Marie, Michigan.  The Veteran testified that both he and the VA nurse agreed that the Veteran should go to that facility rather than driving 4 hours to the Iron Mountain VAMC.  The Veteran also indicated that he had been previously sent to War Memorial Hospital by VA for fee-based services.  

Also during his hearing, the Veteran testified that he attempted to self-medicate for a few days prior to calling VA to obtain treatment; he stated that at first he thought it was "just a stiff neck" but then as time progressed he began "to realize that something was out of place.  Something just wasn't working properly."  The Veteran also testified that he became worried when the pain, numbness and tingling he had in his arms was different from those associated with his neck in the past, and more  similar to those experienced  when he had a heart attack.  He further indicated that all he "knew was that it had just become very serious.  Something needed to be done." At  that point, he called VA, and, following the above-noted discussion with a nurse,  proceeded to War Memorial Hospital..  

The Veteran presented at War Memorial Hospital on April 8, 2014, with complaints of chronic mechanical neck pain for a week; he gave a history of a neck fusion in 1999.  The Veteran was noted to be on Percocet, Oxytocin, and Neurontin for treatment of his pain at that time.  The physicians obtained a CT scan of the Veteran's neck, which revealed demonstrated postoperative features of a fusion in the upper cervical spine with moderate spondylosis and spondylostenosis in the lower cervical spine and prominent facet athropathies.  The Veteran was diagnosed with severe degenerative disc disease (DJD) of the cervical spine and treated with Toradol; he was improved and they discharged him.  The Veteran testified in his hearing that he was discharged with a soft cervical collar, which he wore for a few days after discharge and that improved his condition.  

In the initial request for reconsideration of payment in August 2014, the Veteran stated that he was told by the VA nurse to go to War Memorial Hospital as the drive to Iron Mountain was too long for a person in his condition.  He stated that he was under the belief that the nurse was a representative of VA who was giving prior authorization for VA payment for his medical expenses at War Memorial Hospital.  He indicated that if he knew that his expenses would not have been covered he would have had his brother drive him to Iron Mountain VAMC instead.  

The Veteran made similar statements in his September 2014 notice of disagreement.  The Veteran stated that the reduced effectiveness of his medications and the increase in the tingling of his arms and the progression of the "buzzing" in his neck and shoulders when he lifted his arms caused him great alarm and is what led him to call VA when he did.  The Veteran further stated that he and the nurse agreed that driving 4 hours given the severity of his condition when he lifted his arms and given the amount of medications he had taken was not an option.  He concluded that he felt that his condition needed immediate medical attention and that driving the 300 miles and four hours would not be reasonable for a person in his condition.  He also reiterated that he felt that he was authorized and that the VA nurse directed him to "go directly to the [emergency room]."

In his October 2014 substantive appeal, he asserted  that the "pain was so severe that [he] believed [his] health was in jeopardy; therefore a four hour drive to Iron Mountain was not a reasonable alternative for emergency care."  The Board agrees.  

Initially, the Board notes that when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C. § 1703(a) (2012); 38 C.F.R. § 17.52(a) (2017).  However, although the Veteran has argued that he had prior authorization to go to the non-VA medical facility, the Board notes that the April 8, 2014 VA telecare note specifically indicated that the Veteran was given notice that he was not being authorized for medical expenses and payment by VA at that time.  Therefore, 38 U.S.C. § 1703(a) does not apply in this case.

Next, the Board notes that the Veteran was not permanently and totally disabled due to his service-connected disabilities on April 8, 2014, and his treatment was not for any service-connected disability or for any disorder that was aggravated by his service-connected disabilities.  Likewise, the Veteran's treatment was not for any injury or illness contracted in the course of a rehabilitative program.  Consequently, the Veteran is not eligible for payment or reimbursement under 38 U.S.C. § 1728 in this case.  See 38 C.F.R. § 17.120.  

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C. 
§ 1728.  38 U.S.C. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran does not have coverage under a health-plan contract that would fully extinguish the medical liability for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2017).

The existence of a VA facility does not in and of itself indicate that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.

, The Board notes that the Veteran was enrolled with VA in the 24 months preceding his treatment at War Memorial Hospital, he is financially liable to War Memorial Hospital for the treatment he received as noted by the bill he received in May 2015, he had no other health insurance coverage at that time, and he was not injured on the job and has no third-party recourse for payment.  Moreover, the Board finds that War Memorial Hospital is a hospital that provides emergency medical services.  Further,  the Veteran is not eligible for payment under 38 U.S.C. § 1728, as discussed above.  Thus, the Board concedes that the Veteran meets conditions (a), and (e) through (i) under 38 C.F.R. § 17.1002.  

Consequently, this case turns on whether the Veteran's condition was considered emergent, and whether a VA facility was feasibly available in this case.  After careful consideration of the evidence, and resolving all reasonable doubt in the Veteran's favor, the  Board finds that the Veteran's condition was emergent and that VA facilities were not feasibly available in this case.  

Regarding whether the care and services were rendered for a medical emergency, given the nature of the Veteran's symptoms as described by him, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his progressive and worsening symptoms of pain, tingling and "buzzing" in his neck, shoulders and arms-particularly as described by the Veteran as being similar to symptoms he  he experienced with his past heart attack-qualifies as an emergent situation that a layperson would find life threatening to not seek out immediate care.  Indeed, the Veteran reported-and the evidence of record confirms-that when he spoke to the VA nurse on the telephone, he was advised to "go directly to" the emergency room.  Thus, the Board has no reason to doubt that the Veteran was advised to seek immediate medical treatment, which advice the Board finds would lend  to one's belief that delay in treatment would have been hazardous to life or health.  

With respect to whether a VA facility was feasibly available for care, the Board finds that a VA facility was not feasible in such an emergent circumstance.  Although a VA facility exists in Sault Ste. Marie, Michigan, that VA facility is an Outpatient Clinic that handles primary care, prescription and laboratory services, and specialty care referrals.  See https://www.ironmountain.va.gov/locations/ SaultSteMarie.asp.  That facility was not equipped to handle the Veteran's medical needs, as noted telephone conversation between the VA nurse and  the Veteran on April 8, 2014.  The next closest VA facility is in Iron Mountain, Michigan, which is approximately 230 miles from the Veteran's home-   See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing FED. R. EVID. 201(b))).  
Given the Veteran's symptoms, to especially include severe pain, tingling and "buzzing" in his neck, shoulders and arms, as well as the Veteran's symptomatology potentially indicating the onset of a heart attack, the Board finds that the 230-mile drive to the closest VA medical facility available to provide medical services cannot not be considered a reasonable option for the Veteran's medical needs.  Indeed, as the facts of this case already demonstrate, the Veteran had to have his brother drive him an hour to the nearest medical facility that could accommodate his medical needs in this case.  

Overall, the Board finds that, considering the criteria of 38 U.S.C. § 1725, when all reasonable doubt is resolved in the Veteran's favor, payment or reimbursement of medical expenses incurred in for treatment provided at War Memorial Hospital, on April 8, 2014, is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for payment or reimbursement of unauthorized medical expenses incurred for treatment rendered at War Memorial Hospital, in Sault Ste. Marie, Michigan, on April 8, 2014, is granted, subject to the legal authority governing the payment of monetary awards.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


